IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2581 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 34 DB 2019
                                :
           v.                   :             Attorney Registration No. 45333
                                :
KENNETH LASCH SMUKLER,          :             (Montgomery County)
                                :
                Respondent      :


                                        ORDER

PER CURIAM
      AND NOW, this 24th day of June, 2019, upon consideration of the Verified

Statement of Resignation, Kenneth Lasch Smukler is disbarred on consent from the Bar

of this Commonwealth, retroactive to April 1, 2019. See Pa.R.D.E. 215. Respondent

shall comply with the provisions of Pa.R.D.E. 217, and pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).

      Justice Todd and Justice Wecht did not participate in this matter.